                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


MILLARD GUTTER COMPANY, a
corporation;
                                                               8:18CV423
                     Plaintiff,

       vs.                                                     JUDGMENT

METROPOLITAN PROPERTY &
CASUALTY INSURANCE COMPANY,

                     Defendant.


      The defendant has made an offer of judgment, (see ECF No. 11), and the plaintiff

has accepted, (see ECF No. 12).

      Accordingly, pursuant to Fed. R. Civ. P. 68(a), the Clerk of Court enters judgment,

consistent with the parties’ offer and acceptance.

      Dated this 13th day of December, 2018.


                                                OFFICE OF THE CLERK:


                                                By: ______________________
                                                    Deputy Clerk
